Filed 3/21/13 P. v. Meeks CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B231385

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA373050)
         v.

SHARON MEEKS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Craig E. Veals and Alex Ricciardulli, Judges. Conditionally reversed and remanded with
directions.
         Ann Bergen, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Chung L. Mar and Erika D.
Jackson, Deputy Attorneys General, for Plaintiff and Respondent.




                                __________________________________
       Sharon Meeks appeals from a judgment entered after a jury convicted her of
simple possession of a controlled substance (cocaine base). (Health & Saf. Code,
§ 11350.) After Meeks waived her right to jury trial on prior conviction allegations, the
trial court found true that Meeks had suffered eight prior prison term convictions within
the meaning of Penal Code1 section 667.5, subdivision (b), and had suffered one prior
serious or violent felony conviction within the meaning of the Three Strikes Law (§§ 667,
subds. (b)-(1) & 1170.12, subds. (a)-(d)). The court sentenced Meeks to eight years and
eight months in prison: the low term of 16 months for the offense, doubled under the
Three Strikes Law, plus six years for six prior prison term convictions.2 The court
awarded Meeks custody credit of 247 days and conduct credit of 122 days.
       Meeks contends she is entitled to additional presentence conduct credits under the
October 2011 amendment to section 4019, arguing the amendment should be applied
retroactively to her sentence under principles of equal protection of the law. Applying
Supreme Court precedent, People v. Brown (2012) 54 Cal.4th 314, 330, we reject
Meeks’s contention.
       Meeks also asks this court to review the record of the in camera hearing on her
Pitchess motion. (Pitchess v. Superior Court (1974) 11 Cal.3d 531.) We conditionally
reverse the judgment and remand the matter because the record demonstrates Meeks was
entitled to disclosure of additional discoverable information.3
                                      DISCUSSION
Conduct Credits
       Meeks’s commitment offense occurred on June 29, 2010. She was sentenced on
March 2, 2011. At the time of her offense, Meeks was entitled under former section 4019
to two days of conduct credit for every four days actually served. The trial court

 1  Further statutory references are to the Penal Code.
  2 The trial court dismissed two of the prior prison term allegations.
  3 As the parties acknowledge, the facts surrounding Meeks’s convictions are not
germane to the issues Meeks raises on appeal. Accordingly, we do not set forth those
facts.

                                             2
correctly awarded Meeks 122 days of conduct credit based on her 247 days of actual
custody credit.
       Effective October 1, 2011, section 4019 was amended to provide two days of
conduct credit for every two days of actual custody credit. (§ 4019, subd. (f) [“a term of
four days will be deemed to have been served for every two days spent in actual
custody”].) The amended statute provides: “The changes to this section . . . shall apply
prospectively and shall apply to prisoners who are confined to a county jail, city jail,
industrial farm, or road camp for a crime committed on or after October 1, 2011.”
(§ 4019, subd. (h).) Despite this express statement of prospective application, Meeks
contends the amendment should be applied retroactively to her sentence under principles
of equal protection of the law.
       Our Supreme Court rejected this equal protection argument in People v. Brown,
supra, 54 Cal.4th 314 (Brown), in deciding whether an earlier amendment to section 4019
“should be given retroactive effect so as to permit prisoners who served time in local
custody before that date to earn conduct credits at the increased rate provided for by that
amendment due to a state fiscal emergency.” (People v. Ellis (2012) 207 Cal.App.4th
1546, 1550.) The Brown Court explained “the important correctional purposes of a
statute authorizing incentives for good behavior [citation] are not served by rewarding
prisoners who served time before the incentives took effect and thus could not have
modified their behavior in response. That prisoners who served time before and after
former section 4019 took effect are not similarly situated necessarily follows.” (Brown,
supra, 54 Cal.4th at pp. 328-329.) The Supreme Court held the equal protection clauses
of the federal and California Constitutions did not require retroactive application of the
amendment. (Id. at p. 318.)
       Meeks’s attempt to distinguish Brown fails. She argues Brown relates to
“temporal distinctions based on the enactment of statutes,” while her equal protection
argument relates to “a distinction based on the date that the crime occurred.” Meeks’s
argument is a distinction without a difference. (See People v. Ellis, supra, 207
Cal.App.4th at pp. 1550, 1552 [applying Brown in rejecting the defendant’s equal

                                              3
protection argument that “the October 1, 2011, amendment [to § 4019] created two
identically situated classes of prisoners: those who earn conduct credits at the enhanced
rate because their crimes occurred on or after October 1, 2011, and those (like defendant)
who do not earn conduct credits at the enhanced rate because their crimes occurred before
that date”].)
Pitchess Motion
       Meeks filed a Pitchess motion, requesting pretrial discovery of personnel records
of four Los Angeles Police Department (LAPD) officers. In her motion, Meeks asserted
the officers lied about the conduct which led to her arrest and filed a false police report.
Meeks sought records relating to dishonesty and false statements. The trial court granted
her motion. On October 8, 2010, the court conducted an in camera hearing and ordered
discoverable material to be disclosed to Meeks. Meeks requests an independent review
of the in camera proceedings to determine whether the trial court properly exercised its
discretion in ordering disclosure of discoverable material. (People v. Mooc (2001) 26
Cal.4th 1216, 1228-1232.)
       During preparation of the appellate record in this matter, the court reporter
indicated she did not have notes from the in camera hearing on Meeks’s Pitchess motion
and could not prepare a transcript. Meeks filed a motion with this court, requesting an
order requiring the trial court to settle the record regarding the in camera hearing on her
Pitchess motion. We granted Meeks’s motion and issued the requested order. On May 3,
2012, the trial court held an in camera hearing to settle the record. The reporter’s
transcript from that hearing was filed under seal with this court.
       We have reviewed the sealed transcript from the May 3, 2012 hearing, which
provides a description of the records the trial court reviewed at the October 8, 2010 in
camera hearing on the Pitchess motion as to each of the four officers, and indicates the
records ordered disclosed to Meeks. We noted a potential discrepancy or inconsistency
in the sealed transcript regarding whether certain information was ordered disclosed or
not disclosed to Meeks at the time of the October 8, 2010 Pitchess hearing. We ordered
the trial court to settle the record regarding the potential discrepancy or inconsistency in

                                              4
the reporter’s transcript from the May 3, 2012 hearing. On January 30, 2013, the trial
court held an in camera hearing to settle the record. The reporter’s transcript from that
hearing was filed under seal with this court. After reviewing the sealed transcripts from
the May 3, 2012 and January 30, 2013 hearings, we conclude the trial court properly
exercised its discretion in ordering discoverable material to be disclosed to Meeks at the
October 8, 2010 hearing on the Pitchess motion.
       During the May 3, 2012 hearing to settle the record, LAPD informed the trial court
of an additional complaint regarding Officer Diaz which was not produced at the time of
the October 8, 2010 hearing on Meeks’s Pitchess motion but falls within the scope of
records required to be produced. The trial court reviewed the complaint, provided a
description and stated for the record it would have disclosed the information to Meeks if
it had been aware of it at the time of the October 8, 2010 hearing on her Pitchess motion.
The complaint was about alleged false statements regarding the complainant’s arrest.
       We remand the matter and direct the trial court to order the additional discoverable
material regarding Officer Diaz identified at the May 3, 2012 hearing to be disclosed to
Meeks. Thereafter, the court shall allow Meeks an opportunity to demonstrate prejudice
and shall order a new trial if there is a reasonable probability the outcome would have
been different had the information been disclosed. If, after a reasonable time, Meeks has
failed to demonstrate prejudice, the court shall reinstate the judgment. (People v.
Hustead (1999) 74 Cal.App.4th 410, 419, 422-423.)
                                     DISPOSITION
       The judgment is conditionally reversed and the cause remanded with directions to
the trial court to order the additional discoverable material regarding Officer Diaz
identified at the May 3, 2012 hearing to be disclosed to Meeks. After such disclosure, the




                                             5
trial court shall allow Meeks an opportunity to demonstrate prejudice, and order a new
trial if prejudice is demonstrated. If prejudice is not demonstrated, the trial court shall
reinstate the original judgment.
       NOT TO BE PUBLISHED.




                                                                 CHANEY, J.

We concur:



              MALLANO, P. J.



              JOHNSON, J.




                                              6